Case 7:20-cv-05684-CS Document 14 Filed 02/12/21 Page 1of1
Case 7:20-cv-05684-CS Document12 Filed 02/12/21 Page 4 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
Plaintiff, No. 20 Civ. 5684
Vv.
ITAI SHOFFMAN, JUDGMENT
Defendant.

 

 

IT IS HEREBY ORDERED, ADJUDGED and DECREED as follows:

l. Plaintiff the United States of America (the “United States”) shall have judgment
against defendant Itai Shoffman (“Defendant”) for unpaid federal income tax liabilities for tax
years 2007 and 2008 in the total amount, including taxes, interest, penalties, fees, and statutory
additions computed through and including July 21, 2020, of $201,659.73, plus any interest,
penalties, and statutory additions accruing thereon from July 21, 2020, until the date of
judgment, and interest from the date of judgment accruing as provided by law, up to the date that
payment is made, and the United States shall have execution therefor.

2. The United States shall be permitted to file this judgment in any and all counties
in which Defendant resides or owns any real or personal property, and such filing shall be a lien
on such property.

a. After this judgment has been paid in full, the United States shall file with the clerk

of the Court a satisfaction of judgment.

hate pla,
Dated: Ne , New York
Feoruam (2. 2021

SO “Cathy f 2

HON. CATHY S®IBEL
UNITED STATES DISTRICT JUDGE
